           Case 2:19-cr-00020-KJM Document 44 Filed 04/19/21 Page 1 of 2


 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3   PHONE (559) 233-2900
     FAX (559) 485-3852
 4   mcoleman@nuttallcoleman.com
 5

 6   ATTORNEYS FOR Defendant, QUINTIN BROWN

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      THE UNITED STATES OF AMERICA,                    Case No. 1:19-CR-00020-KJM
12
                         Plaintiff,
13
               v.                                              ORDER RE: DEFENDANT’S
14
      QUINTIN BROWN,                                                 PRO PER STATUS
15
                         Defendant.
16

17
              GOOD CAUSE APPEARING
18

19            IT IS SO ORDERED that having found that the Defendant, QUINTIN BROWN, has been

20   advised of his constitutional and statutory rights and has made an express, explicit, voluntary,

21   knowing, and intelligent decision to represent himself, the court allows the defendant to appear in
22   propria persona.
23
              IT IS FURTHER ORDERED that Mark W. Coleman, prior counsel for Defendant,
24
     immediately provide the Fresno County Jail with a hard drive containing all discovery produced by
25
     the government and received by the defense up to this date.
26
27   ///

28   ///
        Case 2:19-cr-00020-KJM Document 44 Filed 04/19/21 Page 2 of 2


 1          IT IS FURTHER ORDERED that the Fresno County Jail allow the Defendant to access the
 2   Law Library and a laptop computer to view the discovery materials produced by the government
 3
     in this criminal prosecution in light of his self-representation status.
 4

 5   IT IS SO ORDERED.
 6      Dated:     April 19, 2021
 7                                                       UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
